Exhibit 10.1

WASTE MANAGEMENT, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective May 12, 2015)

The Waste Management, Inc. Employee Stock Purchase Plan (the “Plan”) has been
established for the benefit of its eligible employees. The terms of the Plan are
set forth below.

1. Definitions.

As used in the Plan the following terms shall have the meanings set forth below:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

(c) “Committee” means the Administrative Committee of the Waste Management
Employee Benefit Plans appointed by the Board to administer the Plan as
described in Section 4 below.

(d) “Common Stock” means the common stock, $0.01 par value, of the Company.

(e) “Company” means Waste Management, Inc., a Delaware corporation, or any
successor corporation by merger, reorganization, consolidation or otherwise.

(f) “Continuous Employment” means the absence of any interruption or termination
of service as an Eligible Employee with the Company and/or its Participating
Subsidiaries. For purposes of the preceding sentence, an authorized leave of
absence shall not be considered an interruption or termination of service,
provided that such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.

(g) “Eligible Compensation” means, with respect to each Participant for each pay
period, the regular base earnings, commissions, overtime and, for employees on
an Involuntary Military Leave of Absence, pay differential, paid to the
Participant by the Company and/or one or more Participating Subsidiaries during
the Offering Period before reductions are made to Code Section 125 and
Section 401(k) plans maintained by the Company and/or its Participating
Subsidiaries. However, any incentive compensation or other bonus amounts shall
be excluded for purposes of determining Eligible Compensation.

(h) “Eligible Employee” means an employee of the Company or one of its
Participating Subsidiaries who is customarily employed for at least 20 hours per
week and more than five months in a calendar year, or are absent from active
employment while on an Involuntary Military Leave of Absence. For purposes of
the preceding sentence, employees who are members of a collective bargaining
unit shall be excluded as eligible employees under the Plan, unless their
applicable collective bargaining agreement provides for participation in the
Plan.

(i) “Enrollment Date” means the first business day of each Offering Period.

(j) “Exercise Date” means the last business day of each Offering Period.

(k) “Exercise Price” means the price per share of Common Stock offered in a
given Offering Period, which shall be the lower of: (i) 85% of the Fair Market
Value of a share of the Common Stock on the Enrollment Date of such Offering
Period, or (ii) 85% of the Fair Market Value of a share of the Common Stock on
the Exercise Date of such Offering Period.

(l) “Fair Market Value” means, with respect to a share of Common Stock as of any
Enrollment Date or Exercise Date, the closing price of such Common Stock on the
New York Stock Exchange on such date,

 

1



--------------------------------------------------------------------------------

as reported in The Wall Street Journal. In the event that such a closing price
is not available for an Enrollment Date or an Exercise Date, the Fair Market
Value of a share of Common Stock on such date shall be the closing price of a
share of the Common Stock on the New York Stock Exchange on the last business
day prior to such date or such other amount as may be determined by the
Committee by any fair and reasonable means.

(m) “Involuntary Military Leave of Absence” means an employee’s leave from
employment pursuant to the Company’s Paid Leave of Absence Policy to perform
military service obligations in the United States Air Force, Army, Navy,
Marines, Coast Guard, Public Health Service Corps or National Guard, and the
employee is either drafted or a member of the Reserves called to active duty.

(n) “Offering Period” means each six-month period that begins and ends on the
business days that coincide with January 1 through June 30, or July 1 through
December 31, or such other period or periods as the Committee may establish.
However, if the first and/or last day of an Offering Period begins or ends (as
applicable) on a Saturday, Sunday or holiday, then (i) the first day of the
Offering Period will begin on the immediately following business day, and/or
(ii) the last day of an Offering Period will end on the immediately preceding
business day.

(o) “Participant” means an Eligible Employee who has elected to participate in
the Plan by filing an enrollment agreement with the Company as provided below in
Section 6.

(p) “Participating Subsidiary” means any Subsidiary not excluded from
participation in the Plan by the Committee, in its sole discretion.

(q) “Subsidiary” means any domestic or foreign corporation of which the Company
owns, directly or indirectly, 50% or more of the total combined voting power of
all classes of stock or other equity interests and that otherwise qualifies as a
“subsidiary corporation” within the meaning of Section 424(f) of the Code or any
successor thereto.

2. Purpose of the Plan.

The purpose of the Plan is to provide an incentive for present and future
employees of the Company and its Participating Subsidiaries to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. The Company intends that the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code, and
that the Plan shall be administered, interpreted and construed in a manner
consistent with the requirements of Section 423 of the Code.

3. Shares Reserved for the Plan.

The Company shall reserve for issuance and purchase by Participants under the
Plan an aggregate of 15,750,000 shares of Common Stock, subject to adjustment as
provided below in Section 13. Shares of Common Stock subject to the Plan may be
newly issued shares or treasury shares. If and to the extent that any option to
purchase shares of Common Stock shall not be exercised for any reason, or if
such right to purchase shares shall terminate as provided herein, the shares
that have not been so purchased hereunder shall again become available for the
purposes of the Plan, unless the Plan shall have been terminated.

4. Administration of the Plan.

(a) A Committee appointed by the Board shall administer the Plan. The Committee
shall have the authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, to correct any defect or rectify any
omission in the Plan, or to reconcile any inconsistency in this Plan and any

 

2



--------------------------------------------------------------------------------

option to purchase shares granted hereunder, and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee’s actions and determinations with respect to the foregoing shall be
final, conclusive and binding on all persons. The act or determination of a
majority of the members of the Committee shall be deemed to be the act or
determination of the entire Committee.

(b) The Committee may, in its discretion, request advice or assistance, or
employ such other persons as it deems necessary or appropriate for the proper
administration of the Plan, including, but not limited to employing a brokerage
firm, bank or other financial institution to assist in the purchase of shares,
delivery of reports or other administrative aspects of the Plan.

5. Eligibility to Participate in the Plan.

Subject to limitations imposed by Section 423(b) of the Code, each Eligible
Employee who is employed by the Company or a Participating Subsidiary for 30
days prior to an Enrollment Date shall be eligible to participate in the Plan
for the Offering Period beginning on that Enrollment Date.

6. Election to Participate in the Plan.

(a) Each Eligible Employee may elect to participate in the Plan by completing an
enrollment agreement in the form provided by the Company and filing such
enrollment agreement with the Company prior to the applicable Enrollment Date,
unless the Committee establishes another deadline for filing the enrollment
agreement with respect to a given Offering Period.

(b) Unless a Participant withdraws from participation in the Plan as provided in
Section 10 or authorizes a different payroll deduction by filing a new
enrollment agreement prior to the Enrollment Date of a succeeding Offering
Period, a Participant who is participating in an Offering Period as of the
Exercise Date of such Offering Period shall be deemed to have (i) elected to
participate in the immediately succeeding Offering Period and (ii) authorized
the same payroll deduction percentage for such immediately succeeding Offering
Period as was in effect for such Participant immediately prior to such
succeeding Offering Period.

7. Payroll Deductions.

(a) All Participant contributions to the Plan shall be made only by payroll
deductions. Each time a Participant files the enrollment agreement with respect
to an Offering Period, the Participant shall authorize payroll deductions to be
made during the Offering Period in an amount from 1% to 10% (in whole
percentages) of the Eligible Compensation that the Participant receives on each
payroll date during such Offering Period. Payroll deductions for a Participant
shall commence on the first payroll date following the Enrollment Date and shall
end on the last payroll date in the Offering Period to which such authorization
is applicable, unless sooner terminated by the Participant as provided below in
Section 10.

(b) All payroll deductions made for a Participant shall be deposited in the
Company’s general corporate account and shall be credited to the Participant’s
account under the Plan. No interest shall accrue on or be credited with respect
to the payroll deductions of a Participant under the Plan. A Participant may not
make any additional contributions into such account. All payroll deductions
received or held by the Company under the Plan may be used by the Company for
any corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.

(c) Except as provided in Section 10, a Participant may not change his
contribution election during an Offering Period.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this Section 7, no Participant
may make payroll deductions during any calendar year in excess of $21,250, or
such other limit as may be established by the Committee, in its discretion.

8. Grant of Options.

(a) On the Enrollment Date of each Offering Period, subject to the limitations
set forth in Sections 3 and 8(b) hereof, each Eligible Employee shall be granted
an option to purchase on the Exercise Date for such Offering Period a number of
whole and fractional shares of the Company’s Common Stock determined by dividing
such Eligible Employee’s payroll deductions accumulated during the Offering
Period by the Exercise Price established for such Offering Period.

(b) Notwithstanding any provision of the Plan to the contrary, no Eligible
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Eligible Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
stock and/or hold outstanding options to purchase stock possessing 5% or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company, or (ii) which permits such Eligible
Employee’s rights to purchase stock under all employee stock purchase plans of
the Company and its Subsidiaries to accrue at a rate which exceeds $25,000 of
fair market value of such stock (determined at the time such option is granted)
for each calendar year in which such option is outstanding at any time.

9. Automatic Purchase.

Unless a Participant withdraws from the Plan as provided below in Section 10,
the Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date for which an enrollment agreement has been
filed, and the maximum number of whole and fractional shares subject to the
option will be purchased for the Participant at the Exercise Price established
for that Offering Period, as provided above in Section 8.

10. Withdrawal; Termination of Employment.

(a) A Participant may withdraw all of the payroll deductions credited to the
Participant’s account for a given Offering Period by providing written notice to
the Company no later than 45 days prior to the last day of such Offering Period.
A Participant shall not be permitted to make a partial withdrawal of the payroll
deductions credited to his account. All of the Participant’s payroll deductions
credited to the Participant’s account will be paid to him promptly after receipt
of the Participant’s notice of withdrawal, the Participant’s participation in
the Plan will be automatically terminated, and no further payroll deductions for
the purchase of shares hereunder will be made. Payroll deductions will not
resume on behalf of a Participant who has withdrawn from the Plan, unless
written notice is delivered to the Company within the enrollment period
preceding the commencement of a new Offering Period directing the Company to
resume payroll deductions.

(b) Upon termination of the Participant’s Continuous Employment prior to the
Exercise Date of the Offering Period for any reason, including retirement or
death, the payroll deductions credited to the Participant’s account will be
returned to the Participant or, in the case of death, to the Participant’s
estate, and the Participant’s options to purchase shares under the Plan will be
automatically terminated.

(c) In the event a Participant ceases to be an Eligible Employee during an
Offering Period, the Participant will be deemed to have elected to withdraw all
payroll deductions credited to his account from the Plan. In such circumstance,
the payroll deductions credited to the Participant’s account will be returned to
the Participant, and the Participant’s options to purchase shares under the Plan
will be terminated.

 

4



--------------------------------------------------------------------------------

11. Transferability.

Options to purchase Common Stock granted under the Plan are not transferable, in
any manner, by a Participant and are exercisable only by the Participant.

12. Reports.

Individual accounts will be maintained for each Participant in the Plan.
Following each Exercise Date, statements of account will be given to
Participants who have purchased shares under Section 9. Such statements will set
forth the amounts of payroll deductions, the per share purchase price, the
number of shares purchased and the remaining cash balance, if any.

13. Adjustments Upon Changes in Capitalization.

(a) If the outstanding shares of Common Stock are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, upon authorization of the Committee, appropriate adjustments shall be made
in the number and/or kind of shares, and the per share purchase price thereof,
which may be issued in the aggregate and to any Participant upon exercise of
options granted under the Plan.

(b) In the event of the proposed dissolution or liquidation of the Company, each
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Committee determines, in the exercise of its sole discretion and in
lieu of such assumption or substitution, that the Participant shall have the
right to exercise the option as to all of the optioned stock, including shares
as to which the option would not otherwise be exercisable. If the Committee
makes an option fully exercisable in lieu of assumption or substitution in the
event of a merger or sale of assets, the Committee shall notify the Participant
that the option shall be fully exercisable for a stated period, which shall not
be less than 10 days from the date of such notice, and the option will terminate
upon the expiration of such period.

(c) In all cases, the Committee shall have full discretion to exercise any of
the powers and authority provided under this Section 13, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 13.

14. Amendment of the Plan.

The Board may at any time, or from time to time, amend the Plan in any respect;
provided, however, that the Plan may not be amended in any way that will cause
rights issued under the Plan to fail to meet the requirements for employee stock
purchase plans as defined in Section 423 of the Code or any successor thereto,
including, without limitation, shareholder approval, if required.

15. Termination of the Plan.

The Plan and all rights of Eligible Employees hereunder shall terminate:

(a) on the Exercise Date that Participants become entitled to purchase a number
of shares greater than the number of reserved shares remaining available for
purchase under the Plan; or

(b) at any time, at the discretion of the Board.

 

5



--------------------------------------------------------------------------------

In the event that the Plan terminates under circumstances described in
Section 15(a) above, reserved shares remaining as of the termination date shall
be sold to Participants on a pro rata basis.

16. Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

17. Shareholder Approval.

The Plan shall be subject to approval by the shareholders of the Company within
twelve months after the date the Plan is adopted by the Board of Directors. If
such shareholder approval is not obtained prior to the first Exercise Date, the
Plan shall be null and void and all Participants shall be deemed to have
withdrawn all payroll deductions credited to their accounts on such Exercise
Date pursuant to Section 10.

18. Conditions Upon Issuance of Shares.

(a) The Plan, the grant and exercise of options to purchase shares of Common
Stock under the Plan, and the Company’s obligation to sell and deliver shares
upon the exercise of options to purchase shares shall be subject to all
applicable federal, state and foreign laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may, in the opinion of
counsel for the Company, be required. Notwithstanding anything in the Plan to
the contrary, share certificates shall not be delivered to Participants until
the later of (i) the date on which the applicable holding period to avoid a
disqualifying disposition (within the meaning of Code Section 421) expires, or
(ii) the date that a Participant specifically requests a certificate for shares
purchased pursuant to the Plan.

(b) The Company may make such provisions, as it deems appropriate, for
withholding by the Company pursuant to all applicable tax laws of such amounts
as the Company determines it is required to withhold in connection with the
purchase or sale by a Participant of any Common Stock acquired pursuant to the
Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.

 

6